 Case 1:18-cr-00134-KAM Document 72 Filed 09/13/19 Page 1 of 1 PageID #: 334


                                 ANTHONY L. RICCO
                                   ATTORNEY AT LAW

                                20 VESEY STREET C SUI   TE 400
                                NEW YORK, NEW YORK      10007
                                            )))
                                    TEL (212) 791-39    19
                                    FAX (212) 964-29    26
                                     tonyricco@aol.com



September 13, 2019

Hon. Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re: United States v. Donville Inniss, Docket No. 18-Cr.-134 (KAM)

Dear Judge Matsumoto:

       On July 15, 2019, the government provided defense counsel with expert notice
pursuant to Rules 16(a)(1)(G) and 26.1 of the Federal Rules of Criminal Procedure. During
the pretrial conference on September 6, 2019, defense counsel agreed to let the court know
by today, September 13, 2019, whether the defense objects to the proposed testimony of
Thomas Durbin, LLM, who is the government’s expert witness on Barbadian law.

        With the court’s permission, defense counsel is requesting an opportunity to file our
objections by Monday September 16, 2019. We just need some additional time to complete
our legal research as it relates to laws of a foreign nation.

        Finally, the government has been informed of counsel’s intention to request this brief
extension of time and has no objection.


                                           Respectfully,



                                           Anthony L. Ricco



cc: A.U.S.A. Sylvia Shweder (By E.C.F.)

cc: Gerald M. Moody, Jr. (By E.C.F.)
    Trial Attorney
    U.S. Department of Justice
